[Cite as Parrott v. State Med. Bd. of Ohio, 2016-Ohio-4635.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


Cassandra Rose Parrott, D.O.,                           :

                 Appellant-Appellant,                   :           No. 15AP-963
                                                                 (C.P.C. No. 14CV-9912)
v.                                                      :
                                                               (REGULAR CALENDAR)
State Medical Board of Ohio,                            :

                 Appellee-Appellee.                     :



                                            D E C I S I O N

                                       Rendered on June 28, 2016


                 On brief: Sindell and Sindell, LLP, Steven A. Sindell, and
                 Rachel Sindell, for appellant. Argued: Steven A. Sindell.

                 On brief: Michael DeWine, Attorney General, Kyle Wilcox,
                 and James T. Wakley, for appellee. Argued: James T.
                 Wakley.

                  APPEAL from the Franklin County Court of Common Pleas

LUPER SCHUSTER, J.
        {¶ 1} Appellant, Cassandra Rose Parrott, D.O., appeals from a decision and entry
of the Franklin County Court of Common Pleas affirming the order of appellee, State
Medical Board of Ohio ("the board"), suspending Parrott's training certificate to practice
osteopathic medicine and surgery for an indefinite period of time but not less than 90
days. For the following reasons, we affirm.
I. Facts and Procedural History
        {¶ 2} Dr. Parrott graduated from the Midwestern University – Arizona College of
Osteopathic Medicine in 2012. Following an internship in California, Dr. Parrott applied
for and was accepted into the radiology residency program at the Cleveland Clinic. Before
starting her residency program, Dr. Parrott obtained a training certificate from the board.
No. 15AP-963                                                                            2


       {¶ 3} When she applied for the training certificate, Dr. Parrott disclosed she had
two convictions for driving under the influence of alcohol in Massachusetts. The board
sent Dr. Parrott a set of interrogatories requesting she provide additional information
related to her use of drugs and alcohol. In her response, Dr. Parrott indicated she
continued to consume alcohol on occasion. Subsequently, the board ordered Dr. Parrott
to submit to an evaluation by Richard Whitney, M.D., at Shepherd Hill, a drug and
alcohol treatment facility located in Newark, Ohio.
       {¶ 4} From May 19 to 22, 2014, Dr. Whitney and the staff at Shepherd Hill
conducted an evaluation of Dr. Parrott. By letter dated May 22, 2014, Dr. Whitney stated
it was his professional opinion that Dr. Parrott was diagnosed with alcohol dependence
and was "unable to practice medicine at acceptable and prevailing standards of care."
Dr. Whitney recommended Dr. Parrott enter treatment immediately.
       {¶ 5} Based on Dr. Whitney's report, the board issued on June 11, 2014 an order
summarily suspending Dr. Parrott's training certificate pursuant to R.C. 4731.22(G) and
notified Dr. Parrott she was entitled to a hearing. Dr. Parrott expressed her intent to
exercise her right to a hearing in a June 23, 2014 letter.
       {¶ 6} On July 31 and August 1, 2014, the board's chief hearing examiner
conducted a hearing on Dr. Parrott's training certificate suspension. Dr. Parrott testified
she began drinking and using marijuana when she was 15 years old. In her teenage years,
Dr. Parrott also experimented with cocaine, ecstasy, and psychedelic mushrooms.
Dr. Parrott testified she stopped using illegal drugs after high school but that her alcohol
consumption increased when she began college. She said she would sometimes binge
drink, pass out, or have memory black outs from drinking to excess. While in college, Dr.
Parrott said she stopped drinking for a period of two years because she felt she was too
"involved in the party scene" and she wanted to focus on her academic aspirations. (Tr. at
45.)
       {¶ 7} After graduating college, Dr. Parrott testified she lived in Massachusetts and
resumed a pattern of binge drinking. During that time, Dr. Parrott said she would drink
anywhere from 3 to 12 drinks per evening. In January 2006, Dr. Parrott received a
citation for driving under the influence of alcohol, and her blood alcohol concentration
was .26.   The sentencing court placed Dr. Parrott in a first offender driver alcohol
No. 15AP-963                                                                              3


education program. Subsequently, in December 2007, Dr. Parrott was again arrested for
driving under the influence of alcohol, this time with a blood alcohol concentration of .25.
Dr. Parrott testified she had consumed approximately 12 12-ounce beers that evening.
Following that arrest, the sentencing court required Dr. Parrott to complete a 14-day
inpatient alcohol treatment program and serve two years' probation.
          {¶ 8} Dr. Parrott attended the inpatient alcohol treatment program at Middlesex
DUIL in Tewksbury, Massachusetts in March 2008.              Additionally, she attended the
Wayside Youth and Family Support Network outpatient program in Milford,
Massachusetts from January to July 2008. Both programs diagnosed Dr. Parrott as
having alcohol and cannabis dependence. However, Dr. Parrott said no one ever told her
she was diagnosed alcohol dependent or that she should abstain completely from alcohol
use. Dr. Parrott testified she then stopped consuming alcohol for several years.
          {¶ 9} After Dr. Parrott applied for her training certificate and disclosed her
history of arrests for driving under the influence of alcohol, the board sent Dr. Parrott a
set of interrogatories to complete. One of the questions posed to Dr. Parrott was whether
she currently consumes alcohol and, if so, with what frequency and in what quantity.
Dr. Parrott responded that in 2013 and 2014, she would drink one glass of wine or beer
with dinner, one or two times per month.
          {¶ 10} As a result of that response, the board ordered Dr. Parrott to complete a 72-
hour evaluation with Dr. Whitney at Shepherd Hill in May 2014.                  Dr. Whitney
recommended Dr. Parrott complete a 28-day inpatient treatment program. In July 2014,
Dr. Parrott sought a second evaluation from Gregory Collins, M.D., at the Cleveland
Clinic.    Dr. Collins also recommended that Dr. Parrott complete a 28-day inpatient
treatment program and a course of 104 outpatient sessions with the Cleveland Clinic.
Despite both of those evaluations, Dr. Parrott testified she does not agree she should
attend an inpatient treatment program, and she testified she does not believe she needs
any further evaluation or treatment. She said she is willing to accept the diagnosis of
alcohol dependence and will be "compliant" with what the treating physicians suggest, but
she said in her view she only needs "monitoring" and not the inpatient treatment that two
different doctors recommended. (Tr. at 490, 491.)
No. 15AP-963                                                                            4


       {¶ 11} Drs. Whitney and Collins both testified at the hearing. Both opined that Dr.
Parrott is unable to safely practice medicine in accordance with the standards set forth by
the legislature and the board.
       {¶ 12} Following the hearing, the hearing examiner issued an August 15, 2014
report and recommendation concluding Dr. Parrott was in violation of R.C.
4731.22(B)(26) and was unable to practice medicine according to the acceptable and
prevailing standards of care.      The hearing examiner recommended an indefinite
suspension of Dr. Parrott's training certificate pursuant to R.C. 4731.22(G).        At its
September 10, 2014 meeting, the board heard argument from both parties and then voted
to adopt the hearing examiner's report and recommendation.                By order dated
September 10, 2014, the board adopted the hearing examiner's findings of facts and
conclusions of law and suspended Dr. Parrott's training certificate for an indefinite period
of time, but not less than 90 days, and ordered Dr. Parrott to comply with the terms and
conditions of interim monitoring as detailed in its order.
       {¶ 13} Dr. Parrott appealed the board's order to the Franklin County Court of
Common Pleas. In a September 30, 2015 decision and entry, the common pleas court
affirmed the board's order. Dr. Parrott timely appeals.
II. Assignment of Error
       {¶ 14} Dr. Parrott assigns the following error for our review:
              State Agencies such as the State Medical Board of Ohio are
              prohibited by the Ohio and Federal Constitutions and commit
              an abuse of discretion by adopting and enforcing rules
              affecting physician licenses and certificates when such rules
              violate, exceed, change and/or conflict with statutes enacted
              by the Ohio Legislature.

III. Standard of Review
       {¶ 15} In reviewing an order of an administrative agency under R.C. 119.12, a
common pleas court must consider the entire record to determine whether reliable,
probative, and substantial evidence supports the agency's order and whether the order is
in accordance with law. Univ. of Cincinnati v. Conrad, 63 Ohio St.2d 108, 110 (1980).
The common pleas court's "review of the administrative record is neither a trial de novo
nor an appeal on questions of law only, but a hybrid review in which the court 'must
No. 15AP-963                                                                             5


appraise all the evidence as to the credibility of the witnesses, the probative character of
the evidence, and the weight thereof.' " Lies v. Ohio Veterinary Med. Bd., 2 Ohio App.3d
204, 207 (1st Dist.1981), quoting Andrews v. Bd. of Liquor Control, 164 Ohio St. 275, 280
(1955). The common pleas court must give due deference to the administrative agency's
resolution of evidentiary conflicts, but "the findings of the agency are by no means
conclusive." Conrad at 111. On questions of law, the common pleas court conducts a de
novo review, exercising its independent judgment in determining whether the
administrative order is " 'in accordance with law.' " Ohio Historical Soc. v. State Emp.
Relations Bd., 66 Ohio St.3d 466, 471 (1993), quoting R.C. 119.12.
       {¶ 16} An appellate court's review of an administrative decision is more limited.
Pons v. Ohio State Med. Bd., 66 Ohio St.3d 619, 621 (1993). The appellate court is to
determine only whether the common pleas court abused its discretion. Id.; Blakemore v.
Blakemore, 5 Ohio St.3d 217, 218 (1983). On review of purely legal questions, however,
an appellate court has de novo review. Big Bob's, Inc. v. Ohio Liquor Control Comm., 151
Ohio App.3d 498, 2003-Ohio-418, ¶ 15 (10th Dist.).
IV. Analysis
       {¶ 17} In her sole assignment of error, Dr. Parrott argues the common pleas court
abused its discretion in concluding reliable, probative, and substantial evidence supports
the board's order suspending her training certificate. Additionally, Dr. Parrott argues the
board's order is not in accordance with law. More specifically, Dr. Parrott asserts the
board exceeded its statutory rulemaking authority when it enacted Ohio Adm.Code 4731-
16-01(A). We address each of these arguments in turn.
       A. Reliable, Probative, and Substantial Evidence
       {¶ 18} Dr. Parrott first argues the common pleas court abused its discretion in
determining reliable, probative, and substantial evidence supports the board's order. In
its order suspending Dr. Parrott's training certificate, the board concluded Dr. Parrott was
in violation of R.C. 4731.22(B)(26). In pertinent part, R.C. 4731.22(B) provides:
              The board, by an affirmative vote of not fewer than six
              members, shall, to the extent permitted by law, limit, revoke,
              or suspend an individual's certificate to practice, refuse to
              issue a certificate to an individual, refuse to renew a
              certificate, refuse to reinstate a certificate, or reprimand or
No. 15AP-963                                                                             6


               place on probation the holder of a certificate for one or more
               of the following reasons:

                ***

               (26) Impairment of ability to practice according to acceptable
               and prevailing standards of care because of habitual or
               excessive use or abuse of drugs, alcohol, or other substances
               that impair ability to practice.

         {¶ 19} As the board notes, the evidence before the board was largely not in dispute.
Dr. Parrott admitted she had a history of severe alcohol abuse, including two arrests for
driving while under the influence of alcohol.       Dr. Parrott argues, however, that her
admitted history of alcohol abuse was not enough evidence to warrant discipline by the
Board.
         {¶ 20} " 'When reviewing a medical board's order, courts must accord due
deference to the board's interpretation of the technical and ethical requirements of its
profession.' " Weiss v. State Med. Bd., 10th Dist. No. 13AP-281, 2013-Ohio-4215, ¶ 24,
quoting Pons at syllabus.       In its decision-making, the board may rely on its own
knowledge and expertise to determine whether a physician's conduct falls below the
minimal standard of care. Ridgeway v. State Med. Bd., 10th Dist. No. 07AP-446, 2008-
Ohio-1373, ¶ 46, citing Walker v. State Med. Bd., 10th Dist. No. 01AP-791 (Feb. 21, 2002).
         {¶ 21} Here, the board relied not only on its own expertise but also on the opinions
of two different expert physicians, one of whom Dr. Parrott called to testify on her behalf.
Both Drs. Whitney and Collins opined that Dr. Parrott was impaired and unable to safely
practice medicine.      Dr. Parrott admitted she has resumed drinking despite being
diagnosed multiple times as alcohol dependent. Dr. Collins testified that her previous
diagnoses and the extent and seriousness of her problem "puts her in a category of
ongoing high risk," and she needs additional treatment and monitoring. (Tr. at 269.)
         {¶ 22} Despite the opinions of these experts, Dr. Parrott argues that because there
was no evidence that she was then-currently impaired, the board did not have the
authority to suspend her training certificate.         Dr. Parrott relies on a colloquial
understanding of impairment rather than the definition of Ohio Adm.Code 4731-16-01(A).
However, as this court has noted, "[t]he Board is not required to show evidence of patient
No. 15AP-963                                                                                 7


harm, or deficient work performance in order to take disciplinary action" in impairment
cases. Smith v. State Med. Bd., 10th Dist. No. 11AP-1005, 2012-Ohio-2472, ¶ 19 (noting it
is "entirely appropriate to take prophylactic steps when a licensed physician is impaired"),
citing Ridgeway at ¶ 20.        Additionally, there is no requirement that the board
demonstrate Dr. Parrott's alcohol use actually impaired her practice of medicine. Bennett
v. State Med. Bd., 10th Dist. No. 10AP-833, 2011-Ohio-3158, ¶ 37 (concluding expert
opinion that doctor was impaired because his abuse of alcohol was sufficient to satisfy the
definition under Ohio Adm.Code 4731-16-01(A) and rejecting an argument that the board
must have evidence of patient harm before taking disciplinary action, instead noting "it is
within the Board's province to consider the issue of impairment even in the absence of a
specific incident of patient harm").
       {¶ 23} Both Drs. Whitney and Collins expressed concern that Dr. Parrott had
resumed consuming alcohol despite her diagnoses of alcohol dependence. Dr. Whitney
testified that in his entire experience, he could not recall a single patient who had
"successfully" resumed drinking in moderation after being diagnosed alcohol dependent.
(Tr. at 143.) The testimony of Drs. Whitney and Collins and their accompanying reports
provided sufficient reliable, probative, and substantial evidence that Dr. Parrott was
incapable of practicing medicine safely.
       B. Rulemaking Authority
       {¶ 24} Dr. Parrott also argues the board exceeded its rulemaking authority when it
enacted Ohio Adm.Code 4731-16-01(A).           A challenge to an administrative agency's
rulemaking authority is a question of law, and, therefore, we exercise de novo review.
Vargas v. State Med. Bd., 10th Dist. No. 11AP-872, 2012-Ohio-2735, ¶ 8; Ohio Historical
Soc. at 471.
       {¶ 25} "The   purpose    of     administrative   rule-making   is   to   facilitate   the
administrative agency's placing into effect the policy declared by the General Assembly in
the statutes to be administered by the agency. In other words, administrative agency
rules are an administrative means for the accomplishment of a legislative end." Nelson v.
Mohr, 10th Dist. No. 13AP-130, 2013-Ohio-4506, ¶ 14, citing Carroll v. Dept. of Adm.
Servs., 10 Ohio App.3d 108, 110 (10th Dist.1983). Administrative rules cannot add or
subtract from the legislative enactment. Nelson at ¶ 14, citing Cent. Ohio Joint Vocational
No. 15AP-963                                                                           8


School Dist. Bd. of Edn. v. Admr., Bur. of Emp. Servs., 21 Ohio St.3d 5, 10 (1986).
Additionally, administrative rules cannot exceed the rulemaking authority delegated by
the General Assembly. Nelson at ¶ 14, citing Sterling Drug, Inc. v. Wickham, 63 Ohio
St.2d 16, 19 (1980).
       {¶ 26} Under R.C. 4731.05(A), "[t]he state medical board shall adopt rules in
accordance with Chapter 119. of the Revised Code to carry out the purposes of this
chapter." The board enacted Ohio Adm.Code 4731-16-01(A) and defined "impairment"
as:
              impairment of ability to practice according to acceptable and
              prevailing standards of care because of habitual or excessive
              use or abuse of drugs, alcohol, or other substances that impair
              ability to practice. Impairment includes inability to practice
              in accordance with such standards, and inability to practice in
              accordance with such standards without appropriate
              treatment, monitoring or supervision.

Dr. Parrott argues the board acted impermissibly in using its rulemaking authority to
expand the definition of impairment contained in R.C. 4731.22(B)(26).
       {¶ 27} While an administrative rule must be reasonable and not in conflict with
statutory enactments governing the same subject, an administrative agency may " 'fill[ ] a
gap or define[ ] a term in a reasonable way in light of the Legislature's design controls."
Cosby v. Franklin Cty. Dept. of Job & Family Servs., 10th Dist. No. 07AP-41, 2007-Ohio-
6641, ¶ 38, quoting Regions Hosp. v. Shalala, 522 U.S. 448 (1998). Pursuant to its
rulemaking authority, the board validly promulgated Ohio Adm.Code 4731-16-01(A) to
define "impairment" as used in R.C. 4731.22(B)(26). Contrary to Dr. Parrott's assertion
that the language used in R.C. 4731.22(B)(26) is a de facto definition of impairment, the
statute does not set forth a separate definition of impairment. Thus, the rule defines a
term in a reasonable way that the statute does not otherwise define. Accordingly, the rule
does not conflict with the statute, helps to effectuate the General Assembly's policy
regarding impaired physicians, and is a reasonable exercise of the board's rulemaking
authority.
       {¶ 28} To the extent Dr. Parrott argues that the board promulgated a rule that
impermissibly requires absolute abstinence from alcohol consumption for those
No. 15AP-963                                                                                9


previously diagnosed alcohol dependent, her argument represents a misinterpretation of
the rule. There is nothing in the rule that states a person diagnosed as alcohol dependent
cannot ever consume alcohol. Instead, the board evaluated Dr. Parrott's case on an
individual basis. It was the expert opinions of Drs. Whitney and Collins that Dr. Parrott
could not safely resume the consumption of alcohol given her history and the severity of
her problem.
       {¶ 29} Additionally, Dr. Parrott argues the board exceeded its rulemaking
authority when it enacted Ohio Adm.Code 4731-16-02(B)(2)(a), which provides that
evidence "[t]he individual has relapsed during or following treatment" shall constitute
"independent proof of impairment and shall support license suspension or denial without
the need for an examination." However, we need not address Dr. Parrott's argument in
this regard as the board did not suspend Dr. Parrott's license pursuant to independent
proof of a relapse as outlined in Ohio Adm.Code 4731-16-02(B)(2)(a). Instead, the board
suspended Dr. Parrott's license pursuant to R.C. 4731.22(B)(26) following an examination
and diagnosis of alcohol dependence.
       {¶ 30} Dr. Parrott also argues for the first time on appeal that the board
impermissibly defines the term "sobriety" in Ohio Adm.Code 4731-16-01(E). "It is well
settled that a litigant's failure to raise an issue before the trial court waives the litigant's
right to raise that issue on appeal." Moore v. Dept. of Rehab. & Corr., 10th Dist. No.
10AP-732, 2011-Ohio-1607, ¶ 22, citing Gentile v. Ristas, 160 Ohio App.3d 765, 2005-
Ohio-2197, ¶ 74 (10th Dist). Thus, Dr. Parrott waives this issue and we need not address it
for the first time on appeal. Id.
       {¶ 31} Finally, we note the common pleas court correctly determined that any
challenge to Dr. Parrott's summary suspension imposed pursuant to R.C. 4731.22(G) is
moot because summary suspension ends when the board takes final action. Ridgeway at
¶ 12; Nucklos v. State Med. Bd., 10th Dist. No. 08AP-510, 2008-Ohio-5698, ¶ 12.
       {¶ 32} In sum, because there was reliable, probative, and substantial evidence
supporting the board's order and because the board did not exceed its rulemaking
authority in enacting Ohio Adm.Code 4731-16-01(A), we overrule Dr. Parrott's sole
assignment of error.
No. 15AP-963                                                                         10


V. Disposition
      {¶ 33} Based on the foregoing reasons, the common pleas court did not abuse its
discretion in affirming the board's order that Dr. Parrott violated R.C. 4731.22(B)(26) as
reliable, probative, and substantial evidence supports that order, nor did it err in
determining the order is in accordance with law with respect to determining the board did
not exceed its rulemaking authority in enacting Ohio Adm.Code 4731-16-01(A). Having
overruled Dr. Parrott's sole assignment of error, we affirm the judgment of the Franklin
County Court of Common Pleas.
                                                                     Judgment affirmed.

                            TYACK and SADLER, JJ., concur.